                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

 TIGER LILY LLC, et al.,

     Plaintiffs,
                                                       Case No. 2:20-cv-2692-MSN-atc
         v.

 UNITED STATES DEPARTMENT OF
 HOUSING AND URBAN
 DEVELOPMENT, et al.,

     Defendants.


 DEFENDANTS’ RESPONSE TO NEIGHBORHOOD PRESERVATION INC.’S MOTION
                          TO INTERVENE

        A nonprofit group has moved to intervene as a Defendant on behalf of itself and a putative

“class of individual tenants who are at risk of eviction.” Mot. 1, ECF No. 25. It asserts that

intervention as of right is warranted because, among other reasons, it will “offer a unique perspective”

in the litigation; it alternatively seeks permissive intervention. Id. at 11–12.

        Defendants take no position as to whether the Court should grant intervention either as of

right or by permission. Nevertheless, Defendants submit that the organization and the putative class,

as defined in the motion, appear to fall short of the Sixth Circuit’s standards for intervention as of

right, among other reasons because the government adequately represents their interests—as is

presumed where, as here, the government and the proposed intervenors have the same ultimate

objective. Moreover, proposed intervenors identify no particular member of the putative class, much

less a class representative who satisfies the requirements of Federal Rule of Civil Procedure 23. And

the breadth of the proposed class, defined to include any “tenants who are at risk for eviction,” for

any reason—regardless of whether they rent from Plaintiffs or have invoked the protections of the

Centers for Disease Control and Prevention (CDC) Order at issue—appears to extend well beyond
the scope of this litigation. To the extent the organization believes it beneficial to present its

experiences to the Court, however, the government would readily consent to a motion by proposed

intervenors to participate in the litigation as amici.1

                                    RELEVANT BACKGROUND

        This litigation concerns a CDC Order imposing a moratorium on residential evictions of

“covered persons” through the end of 2020 to prevent the further spread of the respiratory disease

COVID-19. See Temporary Halt in Residential Evictions To Prevent the Further Spread of COVID-

19, 85 Fed. Reg. 55292, 55292 (Sept. 4, 2020); see also Defs.’ Mem. in Opp. to Pls.’ Mot. for Prelim.

Inj. 6–9, ECF No. 29 (Defs.’ Mem.). To qualify for protection under the Order as “covered persons,”

tenants must submit a declaration to their landlord under penalty of perjury affirming that they meet

seven criteria, including that they are unable to pay full rent due to loss of income or extraordinary

medical expenses, are using best efforts to make partial payments, and would experience homelessness

or need to move into a shared residence if evicted. 85 Fed. Reg. at 55297. CDC issued the Order

based on its findings that allowing evictions of covered persons to proceed unchecked during the

global pandemic has the potential to lead to a wave of mass evictions, which could exacerbate the

ongoing spread of COVID-19—a disease that already has infected over 8 million and claimed the lives




1
  At approximately 8:30 p.m. the day before this response was due, proposed intervenors filed what
they style a “supplement” to their motion to intervene. See generally Supp., ECF No. 31. This filing
was done without the Court’s permission and is inconsistent with the briefing schedule issued by the
Court. It is therefore procedurally improper, and the Court should not consider it in resolving the
motion to intervene. See, e.g., Risher v. Lapin, No. 08-2038, 2008 WL 11351614 (W.D. Tenn. Dec.
17, 2008) (refusing to consider supplement to motion filed without leave); Pollack v. United States,
327 F. Supp. 2d 907, 911 n.2 (W.D. Tenn. 2004) (same). Moreover, the information proposed
intervenors assert necessitated their “supplement”—the CDC’s FAQs regarding the Order—was
published on October 9, 2020, before the filing of the original motion to intervene. Any argument
concerning the FAQs thus could have—and should have—been raised in that pleading. Even if the
Court were to take the “supplement” into account, however, that filing would not alter the analysis in
this response.



                                                     2
of over 220,000 persons in the United States.2 Id. at 55294–95; see also Defs.’ Mem. 4–9; CDC

COVID Data Tracker, https://covid.cdc.gov/covid-data-tracker/#cases_casesinlast7days (last

visited Oct. 20, 2020).

        Landlords and an organization representing landlords have challenged the Order on various

grounds, both in this Court and in other federal district courts. See Brown v. Azar, No. 20-3702 (N.D.

Ga.); see also KBW Inv. Props. v. Azar, No. 20-1852 (S.D. Ohio) (federal defendants dismissed by

stipulation after TRO denied). In each of these cases, the government has vigorously opposed

motions for preliminary injunctive relief, arguing that an injunction would be manifestly contrary to

the public interest in combatting COVID-19, that Plaintiffs have failed to show any irreparable harm,

and that Plaintiffs are unlikely to succeed on the merits. See generally Defs.’ Mem.; Defs.’ Mem. in

Opp. to Pls.’ Mot. for Prelim. Injunction, Brown v. Azar, No. 20-3702 (Oct. 2, 2020 N.D. Ga.), ECF

No. 22, Exhibit A; see also Order, KBW Inv. Props. LLC v. Azar, No. 20-4852 (Sept. 25, 2020 S.D.

Ohio), ECF No. 16, Exhibit B (order denying landlord’s motion for temporary restraining order

against the CDC Order).

        The lead proposed intervenor here is “Neighborhood Preservation Inc. d/b/a the Eviction

Settlement Program.” Mot. 1. Neighborhood Preservation Inc. (NPI) states that it is a group

organized to combat blight in Memphis and Shelby County, Tennessee. Mot. 3. NPI proposes to

participate through its Eviction Settlement Program (ESP), which it describes as a program organized

in partnership with Shelby County, a law school, and a legal aid organization to provide pro-bono legal

assistance to tenants who have fallen behind on rent during the COVID-19 pandemic. Id. ESP, in

turn, claims to represent a “putative class of individual tenants who are at risk of eviction,” id. at 1,




2
  Defendants respectfully refer the Court to their opposition to Plaintiffs’ motion for preliminary
injunction for the complete background of the statutory and regulatory bases underlying the Order;
the COVID-19 pandemic; and the Order’s findings, contents, and operation. See Defs.’ Mem. 3–15.


                                                   3
but it provides no specifics about the composition of the putative class, and it identifies neither any

individual member of the putative class nor a sufficient class representative. Proposed intervenors

argue that they are entitled to intervention as of right, or alternatively, should be granted permissive

intervention. See generally id. They have also moved for leave to file an opposition to Plaintiffs’

motion for preliminary injunction. See generally Mot. for Leave to Oppose Pls.’ App. for Emergency

Relief, ECF No. 26 (Mot. for Leave). In its proposed opposition, ESP “rel[ies] heavily on and

incorporate[s] substantially . . . the points and arguments made by the United States in Brown v. Azar,

No. 1:20-cv-3702-JPB, at 3–13 (N.D. Ga. Oct. 2, 2020).” Mot. for Leave 3 n.2, 13 n.6.

                                              DISCUSSION

    I.      Intervention as of Right

         Defendants take no position as to whether the Court should grant intervention as of right.

Nevertheless, Defendants believe the organization and the putative class, as defined in the motion,

fall short of the Sixth Circuit’s standards for intervention as of right for several reasons, including that

their interests appear to be adequately represented by the government. As such, Defendants submit

that it may be more appropriate for the proposed intervenors to participate in this litigation as amici,

and would readily consent to any motion for them to act in that capacity.

         Federal Rule of Civil Procedure 24(a) allows for intervention as of right where a potential

intervenor submits a timely motion and, among other things, has an interest in the matter which may

be impaired by its resolution, “unless existing parties adequately represent that interest.” Fed. R. Civ.

P. 24(a). The Sixth Circuit requires an intervenor to demonstrate four factors in order to intervene

pursuant to Rule 24(a): “(1) timeliness of the application to intervene, (2) the applicant’s substantial

legal interest in the case, (3) impairment of the applicant’s ability to protect that interest in the absence

of intervention, and (4) inadequate representation of that interest by parties already before the court.”

Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997). “The proposed intervenor


                                                     4
must prove each of the four factors; failure to meet one of the criteria will require that the motion to

intervene be denied.” Grubbs v. Norris, 870 F.2d 343, 345 (6th Cir. 1989). Here, ESP and the putative

class, as defined in the motion, appear to lack the requisite substantial legal interest and, in any event,

have not shown the government fails to adequately represent their interests.

        Although the Sixth Circuit has generally “opted for a rather expansive notion of the [legal]

interest sufficient to invoke intervention of right,” Miller, 103 F.3d at 1245, “this does not mean that

any articulated interest will do,” Coal. to Defend Affirmative Action v. Granholm, 501 F.3d 775, 780

(6th Cir. 2007). Instead, where an organization has “only a general ideological interest in the lawsuit”

and the suit “does not involve the regulation of the organization’s conduct,” that “organization’s

interest in the lawsuit cannot be deemed substantial.” Id. at 782; see also Northland Family Planning

Clinic, Inc. v. Cox, 487 F.3d 323, 345–46 (6th Cir. 2007) (recognizing that “the enforceability of [a]

statute in general” is not “cognizable as a substantial legal interest sufficient to require intervention as

of right”). In contrast, “public interest groups who are regulated” or “whose members are affected”

by a challenged law may have a substantial legal interest in a case. Northland, 487 F.3d at 345–46; see

also Miller, 103 F.3d at 1245–47 (finding that chamber of commerce had a substantial legal interest

where plaintiff challenged a law it had advocated for and which affected it as an entity). And although

“[a] definite property interest is more than this Circuit requires under the substantial interest prong,”

Davis v. Lifetime Capital, Inc., 560 F. App’x 477, 495 (6th Cir. 2014), it is the proposed intervenor’s

burden to demonstrate that the requisite interest exists, see, e.g., Grubbs, 870 F.2d at 345.

        Here, neither ESP nor the putative class appear to have shown the substantial legal interest

required to intervene. The CDC Order does not regulate ESP, and the group does not claim

otherwise; rather, it seems to have only a “general ideological” interest in the suit, which would not

permit it to intervene as of right. Coal. to Defend, 501 F.3d at 782. To be sure, ESP asserts that it

“serve[s] and support[s] hundreds of low-income tenants living in Memphis, Tennessee . . . at risk of



                                                     5
eviction in the event that Plaintiffs prevail,” Mot. 1, but it nowhere claims that these tenants are

members of its organization, or that the organization would otherwise be directly affected by

invalidation of the Order. Indeed, its only assertion as to why it has a substantial legal interest in the

case is that it “represents low-income tenants who are at risk of losing their housing if the Plaintiffs

prevail.” Id. at 5. The absence of a direct effect upon ESI as an entity, or any members, appears to

preclude its intervention as of right under Sixth Circuit precedent. See Coal. to Defend, 501 F.3d at

782.

        The putative class appears to have separate deficiencies. At the threshold, ESP does not

explain how it could validly seek to represent a class when it does not have claims typical of the class.

See Fed. R. Civ. P. 23(a) (providing that “[o]ne or more members of a class” may act as “representative

parties on behalf of all members” only if certain requirements are met). The motion describes the

putative class as “individual tenants who are at risk of eviction,” Mot. 1, but no individual member at

risk of eviction seeks to participate in this suit. Cf. Jansen v. City of Cincinnati, 904 F.2d 336, 341–44

(6th Cir. 1990) (holding that individuals purporting to represent a class of Black firefighters could

intervene as of right in a suit by White firefighters seeking to invalidate city’s affirmative action

initiative). Nor does ESP claim to have membership consisting of individuals at risk of eviction.

Because ESP itself is not at risk of eviction, whatever claims it has (if any) are not typical of the class

it claims to represent. But see Fed. R. Civ. P. 23(a)(3) (requiring that class representative have claims

or defenses typical of the class).3

        In addition, the class appears to be too broadly defined to demonstrate a substantial legal



3
 The Sixth Circuit has expressed skepticism about an organization’s failure to present evidence that it
represented a group it claimed to represent in an attempt to intervene as of right. See Providence
Baptist Church v. Hillandale Comm., Ltd., 425 F.3d 309, 315–16 (6th Cir. 2005) (expressing concern
as to whether intervenor represented the group it claimed to and explaining that, even if it were
otherwise eligible to intervene, “the case would first have to be remanded for further factual findings
related to [intervenor’s] identity”).


                                                    6
interest in this action. Although tenants who rent from the named Plaintiffs and have submitted a

declaration invoking protection under the Order—whom Plaintiffs assert they will evict should they

prevail—undoubtedly have such an interest, see Defs.’ Mem. 11–12, the putative class of “individual

tenants who are at risk of eviction” appears to be far broader than this specific group of affected

individuals, Mot. 1. Proposed intervenors do not even specify that the class would be limited to

tenants who are “covered persons” who have invoked the Order’s protections. See id. And it is

difficult to see how other tenants would have a substantial legal interest in the Order being upheld.

See 85 Fed. Reg. at 55292 (Order applies only to “covered persons”). Moreover, although no relief is

appropriate in this matter, any relief granted should be narrowly tailored to redress the injuries of only

those Plaintiffs who have standing to sue. Defs.’ Mem. 34–35 (citing, e.g., Madsen v. Women’s Health

Ctr., Inc., 512 U.S. 753, 765 (1994) (“injunctive relief should be no more burdensome to the defendant

than necessary to provide complete relief to the plaintiffs”)). Accordingly, any relief granted would

properly enjoin the Order only as applied to Plaintiffs, and only Plaintiffs’ tenants protected under the

Order should be affected by an adverse ruling. Thus, even if proposed intervenors could intervene

on behalf of a class without participation of at least one class member, a class any broader than tenants

who (1) reside in properties owned by Plaintiffs and (2) have submitted a declaration asserting that

they are “covered persons” under the Order appears unable to show that it has a substantial legal

interest in this litigation.

        Finally, proposed intervenors have not shown that Defendants’ representation of their

interests is inadequate. “This requires ‘overcom[ing] the presumption of adequacy of representation

that arises when the proposed intervenor and a party to the suit . . . have the same ultimate objective,’”

Bradley v. Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987) (citation omitted), as the government and

proposed intervenors do here. It is true that, to overcome this presumption, it “may be enough to

show that the existing party who purports to seek the same outcome will not make all of the



                                                    7
prospective intervenor’s arguments.” Miller, 103 F.3d at 1247. Proposed intervenors here, however,

do not appear to have fulfilled that burden.4 See id. Defendants are vigorously defending the Order

in this and other federal district courts. See generally Defs.’ Mem.; Defs.’ Mem. in Opp. to Pls.’ Mot.

for Prelim. Injunction, Brown v. Azar, No. 20-3702 (Oct. 2, 2020 N.D. Ga.), ECF No. 22; see also

Order, KBW Inv. Props. LLC v. Azar, No. 20-4852 (Sept. 25, 2020 S.D. Ohio), ECF No. 16. And

proposed intervenors’ proposed opposition to Plaintiffs’ preliminary injunction motion does little

more than repeat arguments Defendants have made in these matters—often verbatim. See Mot. for

Leave 3 n.2, 13 n.6.      As such, proposed intervenors have not shown that the government’s

representation of their interests is inadequate. See United States v. Michigan, 424 F.3d 438, 444 (6th

Cir. 2005) (“The proposed intervenors have not identified any separate arguments unique to them . .

. , nor have they shown that the State . . . would fail to present such arguments to the district court.”);

accord Bldg. & Const. Trades Dep’t, AFL-CIO v. Reich, 40 F.3d 1275, 1282 (D.C. Cir. 1994)

(affirming denial of intervention as of right where proposed intervenor “offered no argument not also

pressed by” the government). And although Defendants have no cause to question ESP’s assertion

that it has unique on-the-ground experience regarding the effects of potential eviction on tenants

during the pandemic, see Mot. 11, Defendants submit that the appropriate method of providing the

Court with this type of information is an amicus brief. See United States v. Michigan, 940 F.2d 143,

164 (6th Cir. 1991) (“Historically, ‘amicus curiae’ was defined as one who interposes in a judicial

proceeding to assist the court by giving information . . . especially in matters of public interest.”

(cleaned up)); see also Harris v. Pernsley, 820 F.2d 592, 603 (3rd Cir. 1987) (denying intervention as




4
  ESP’s assertion in the purported “supplement” to its motion that CDC’s FAQs, see Ex. A to Defs.’
Mem., ECF No. 29-1, are “at odds with the best interest of the Class” does not alter this conclusion,
see Supp. 13. The government and proposed intervenors still seek the same outcome in this
litigation—for the Order to be upheld—and proposed intervenors continue to present no new
argument they would offer in support of that outcome.


                                                    8
of right but permitting appearance as “friends of the court” for the purpose of “contribut[ing] to the

court’s understanding” of factual issues).

    II.       Permissive Intervention

          Proposed intervenors alternatively seek permissive intervention under Rule 24(b). That rule

provides that, upon timely motion, the Court “may” permit intervention by movants who have a

“claim or defense” that shares a “common question of law or fact” with the main action. Fed. R. Civ.

P. 24(b)(1). “Once these two requirements are established, the district court must then balance undue

delay and prejudice to the original parties, if any, and any other relevant factors to determine whether,

in the court’s discretion, intervention should be allowed.” Michigan, 424 F.3d at 445. As part of this

balancing test, a court may consider whether permitting intervention will result in “duplication of the

efforts of the existing Defendants.” Blount-Hill v. Bd. of Educ. of Ohio, 195 F. App’x 482, 487 (6th

Cir. 2006).

          Defendants take no position on the request for permissive intervention, and leave to the

Court’s considered discretion whether the proposed intervenors would duplicate the efforts of the

existing Defendants. Defendants respectfully request that the Court consider, however, whether

participation as amici may be the more appropriate manner for proposed intervenors to contribute to

this litigation for the reasons explained above.

                                             CONCLUSION

          For the foregoing reasons, Defendants take no position on the motion to intervene, but would

readily consent to the proposed intervenors’ participation as amici.




                                                   9
Dated: October 20, 2020        Respectfully submitted,

                               JEFFREY BOSSERT CLARK
                               Acting Assistant Attorney General

                               ERIC BECKENHAUER
                               Assistant Director, Federal Programs Branch

                               /s/ Leslie Cooper Vigen
                               LESLIE COOPER VIGEN
                               Trial Attorney (DC Bar No. 1019782)
                               Steven A. Myers
                               Senior Trial Counsel (NY Bar No. 4823043)
                               United States Department of Justice
                               Civil Division, Federal Programs Branch
                               1100 L Street, NW
                               Washington, DC 20005
                               Tel: (202) 305-0727
                               Fax: (202) 616-8470
                               E-mail: leslie.vigen@usdoj.gov

                               D. MICHAEL DUNAVANT
                               United States Attorney

                               By: s/ Audrey M. Calkins
                               Stuart J. Canale (TN BPR # 12590)
                               stuart.canale@usdoj.gov
                               Audrey M. Calkins (TN BPR # 30093)
                               audrey.calkins@usdoj.gov
                               Assistant United States Attorneys
                               167 N. Main St. Suite 800
                               Memphis, Tennessee 38103
                               Phone: 901-544-4231
                               Fax: 901-544-4230

                               Counsel for Defendants




                          10
                                   CERTIFICATE OF SERVICE

        I hereby certify I served this document today by filing it using the Court’s CM/ECF system,

which will automatically notify all counsel of record.


Dated: October 20, 2020


                                                     /s/ Audrey M. Calkins
                                                     Assistant United States Attorney
